        Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 1 of 28




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS
                                  WITCHITA DIVISION

                                  )
STEVEN DEAN,                      )
                                  )
         Plaintiff,               )
     v.                           ) Case No.: 6:18-cv-01270-JWB
                                  )
                                  )
CHW GROUP, INC. d/b/a CHOICE HOME )
WARRANTY,                         )
                                  )
         Defendant.               )
                                  )

                       PLAINTIFF’S FIRST AMENDED COMPLAINT

         Plaintiff, STEVEN DEAN (“Plaintiff”), by and through his attorneys, for his First

Amended Complaint, alleges the following against Defendant, CHW GROUP, INC. d/b/a

CHOICE HOME WARRANTY (“Defendant”):

                                        INTRODUCTION

   1. Plaintiff’s First Amended Complaint is based on the Telephone Consumer Protection Act,

         47 U.S.C. § 227, et seq. (“TCPA”).

   2. The TCPA was enacted to prevent companies like Defendant from invading American

         citizen’s privacy and to prevent abusive “robo-calls.”

   3.    “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of modern

         civilization, they wake us up in the morning; they interrupt our dinner at night; they force

         the sick and elderly out of bed; they hound us until we want to rip the telephone out of the

         wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give

         telephone subscribers another option: telling the auto-dialers to simply stop calling.”

         Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).




                                                   1
  Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 2 of 28




4. As the Seventh Circuit Court of Appeals wrote: “No one can deny the legitimacy of the

   state’s goal: preventing the phone (at home or in one’s pocket) from frequently ringing

   with unwanted calls. Every call uses some of the phone owner’s time and mental energy,

   both of which are precious.” Patriotic Veterans v. Zoeller, 845 F.3d 303, 305-306 (7th Cir.

   2017).

                            JURISDICTION AND VENUE

5. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337.

6. This court has federal question jurisdiction because this case arises out of violations of

   federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

7. Venue and personal jurisdiction in this District are proper because Defendant does or

   transacts business within this District, and a material portion of the events at issue occurred

   in this District.

                                        PARTIES

8. Plaintiff is a natural person residing in the City of Hutchinson, Reno County, State of

   Kansas.

9. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

10. Defendant is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

11. Defendant is a New Jersey business corporation based in the Township of Edison,

   Middlesex County, State of New Jersey.

12. As a business corporation, Defendant is a legal/juristic person—that is to say, it has not a

   physical body to take physical actions.



                                              2
  Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 3 of 28




13. A corporation can act only through its agents and employees. Protectus Alpha Nav. Co.,

   Ltd. v. North Pacific Grain Growers, Inc., 767 F.2d 1379, 1386 (9th Cir. 1985).

14. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                              FACTUAL ALLEGATIONS

15. Within four (4) years of Plaintiff filing this Complaint, in September 2018, Defendant

   began placing calls to Plaintiff’s residential landline telephone at 620-662-8858, which

   included or introduced an advertisement or constituted telemarketing.

16. Plaintiff’s residential landline telephone service provider, at all times relevant hereto, was

   Cox Communications, Inc.

17. Within four (4) years of Plaintiff filing this Complaint, in September 2018, Defendant

   began placing calls to Plaintiff’s cellular telephone at 620-727-5161, which included or

   introduced an advertisement or constituted telemarketing.

18. Plaintiff’s cellular telephone service provider, at all times relevant hereto, was Verizon

   Wireless.

19. Within four (4) years of Plaintiff filing this Complaint, in September 2018, Defendant

   called Plaintiff’s cellular and landline telephones from several telephone numbers.

20. Defendant called Plaintiff on Plaintiff’s cellular and/or residential landline telephone from

   732-379-5309.

21. 732-379-5309 is one of Defendant’s telephone numbers.

          a. Defendant called Plaintiff from 732-379-5309 on September 4, 2018 at 3:43 p.m.

          b. Defendant called Plaintiff from 732-379-5309 on September 6, 2018 at 3:37 p.m.

          c. Defendant called Plaintiff from 732-379-5309 on September 7, 2018 at 9:04 a.m.



                                               3
  Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 4 of 28




          d. Defendant called Plaintiff from 732-379-5309 on September 7, 2018 at 12:05

              p.m.

          e. Defendant called Plaintiff from 732-379-5309 on September 7, 2018 at 3:05 p.m.

22. Defendant called Plaintiff on Plaintiff’s cellular and/or residential landline telephone from

   732-339-3869.

23. 732-339-3869 is one of Defendant’s telephone numbers.

          a. Defendant called Plaintiff from 732-339-3869 on September 6, 2018 at 9:12 a.m.

          b. Defendant called Plaintiff from 732-339-3869 on September 6, 2018 at 12:19

              p.m.

          c. Defendant called Plaintiff from 732-339-3869 on September 6, 2018 at 3:28 p.m.

          d. Defendant called Plaintiff from 732-339-3869 on September 20, 2018 at 9:44

              a.m.

          e. Defendant called Plaintiff from 732-339-3869 on September 20, 2018 at 9:44

              a.m.

          f. Defendant called Plaintiff from 732-339-3869 on September 20, 2018 at 12:34

              p.m.

          g. Defendant called Plaintiff from 732-339-3869 on September 20, 2018 at 12:34

              p.m.

          h. Defendant called Plaintiff from 732-339-3869 on September 20, 2018 at 12:34

              p.m.

          i. Defendant called Plaintiff from 732-339-3869 on September 20, 2018 at 12:48

              p.m.

          j. Defendant called Plaintiff from 732-339-3869 on September 20, 2018 at 12:48



                                               4
  Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 5 of 28




              p.m.

          k. Defendant called Plaintiff from 732-339-3869 on September 20, 2018 at 9:31

              a.m.

          l. Defendant called Plaintiff from 732-339-3869 on September 20, 2018 at 9:31

              a.m.

          m. Defendant called Plaintiff from 732-339-3869 on September 20, 2018 at 4:33

              p.m.

          n. Defendant called Plaintiff from 732-339-3869 on September 20, 2018 at 4:33

              p.m.

          o. Defendant called Plaintiff from 732-339-3869 on September 20, 2018 at 4:33

              p.m.

24. Defendant called Plaintiff on Plaintiff’s cellular and/or residential landline telephone from

   732-374-3396.

25. 732-374-3396 is one of Defendant’s telephone numbers.

          a. Defendant called Plaintiff from 732-374-3396 on September 12, 2018 at 12:39

              p.m.

          b. Defendant called Plaintiff from 732-374-3396 on September 12, 2018 at 4:33

              p.m.

          c. Defendant called Plaintiff from 732-374-3396 on September 12, 2018 at 9:08

              a.m.

          d. Defendant called Plaintiff from 732-374-3396 on September 12, 2018 at 9:08

              a.m.

          e. Defendant called Plaintiff from 732-374-3396 on September 12, 2018 at 12:19



                                               5
  Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 6 of 28




              p.m.

          f. Defendant called Plaintiff from 732-374-3396 on September 12, 2018 at 3:46

              p.m.

          g. Defendant called Plaintiff from 732-374-3396 on September 12, 2018 at 9:23

              a.m.

          h. Defendant called Plaintiff from 732-374-3396 on September 12, 2018 at 9:23

              a.m.

          i. Defendant called Plaintiff from 732-374-3396 on September 26, 2018 at 9:46

              a.m.

          j. Defendant called Plaintiff from 732-374-3396 on September 26, 2018 at 12:49

              p.m.

26. Defendant called Plaintiff on Plaintiff’s cellular and/or residential landline telephone from

   732-374-3399.

27. 732-374-3399 is one of Defendant’s telephone numbers.

          a. Defendant called Plaintiff from 732-374-3399 on September 13, 2018 at 9:14

              a.m.

          b. Defendant called Plaintiff from 732-374-3399 on September 13, 2018 at 9:22

              a.m.

          c. Defendant called Plaintiff from 732-374-3399 on September 13, 2018 at 12:31

              p.m.

          d. Defendant called Plaintiff from 732-374-3399 on September 13, 2018 at 12:23

              p.m.

          e. Defendant called Plaintiff from 732-374-3399 on September 13, 2018 at 3:58



                                               6
  Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 7 of 28




              p.m.

          f. Defendant called Plaintiff from 732-374-3399 on September 13, 2018 at 3:34

              p.m.

28. Defendant called Plaintiff on Plaintiff’s cellular and/or residential landline telephone from

   732-374-3401.

29. 732-374-3401 is one of Defendant’s telephone numbers.

          a. Defendant called Plaintiff from 732-374-3401 on September 14, 2018 at 1:46

              p.m.

          b. Defendant called Plaintiff from 732-374-3401 on September 14, 2018 at 9:19

              a.m.

          c. Defendant called Plaintiff from 732-374-3401 on September 14, 2018 at 9:29

              a.m.

          d. Defendant called Plaintiff from 732-374-3401 on September 14, 2018 at 2:04

              p.m.

30. Defendant called Plaintiff on Plaintiff’s cellular and/or residential landline telephone from

   732-394-6700.

31. 732-394-6700 is one of Defendant’s telephone numbers.

          a. Defendant called Plaintiff from 732-394-6700 on September 17, 2018 at 12:38

              p.m.

          b. Defendant called Plaintiff from 732-394-6700 on September 17, 2018 at 4:18

              p.m.

          c. Defendant called Plaintiff from 732-394-6700 on September 17, 2018 at 8:53

              a.m.



                                               7
  Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 8 of 28




          d. Defendant called Plaintiff from 732-394-6700 on September 17, 2018 at 12:16

              p.m.

          e. Defendant called Plaintiff from 732-394-6700 on September 17, 2018 at 9:20

              a.m.

          f. Defendant called Plaintiff from 732-394-6700 on September 17, 2018 at 3:47

              p.m.

32. Defendant called Plaintiff on Plaintiff’s cellular and/or residential landline telephone from

   732-339-3215.

33. 732-339-3215 is one of Defendant’s telephone numbers.

          a. Defendant called Plaintiff from 732-339-3215 on September 18, 2018 at 12:57

              p.m.

          b. Defendant called Plaintiff from 732-339-3215 on September 18, 2018 at 9:55

              a.m.

          c. Defendant called Plaintiff from 732-339-3215 on September 18, 2018 at 9:30

              a.m.

          d. Defendant called Plaintiff from 732-339-3215 on September 18, 2018 at 4:18

              p.m.

          e. Defendant called Plaintiff from 732-339-3215 on September 18, 2018 at 4:54

              p.m.

          f. Defendant called Plaintiff from 732-339-3215 on September 18, 2018 at 4:55

              p.m.

          g. Defendant called Plaintiff from 732-339-3215 on September 18, 2018 at 12:36

              p.m.



                                               8
  Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 9 of 28




          h. Defendant called Plaintiff from 732-339-3215 on September 18, 2018 at 12:36

              p.m.

34. Defendant called Plaintiff on Plaintiff’s cellular and/or residential landline telephone from

   732-339-3488.

35. 732-339-3488 is one of Defendant’s telephone numbers.

          a. Defendant called Plaintiff from 732-339-3488 on September 19, 2018 at 4:02

              p.m.

          b. Defendant called Plaintiff from 732-339-3488 on September 19, 2018 at 4:02

              p.m.

          c. Defendant called Plaintiff from 732-339-3488 on September 19, 2018 at 4:02

              p.m.

          d. Defendant called Plaintiff from 732-339-3488 on September 19, 2018 at 12:22

              p.m.

          e. Defendant called Plaintiff from 732-339-3488 on September 19, 2018 at 12:32

              p.m.

          f. Defendant called Plaintiff from 732-339-3488 on September 19, 2018 at 12:32

              p.m.

          g. Defendant called Plaintiff from 732-339-3488 on September 19, 2018 at 9:16

              a.m.

          h. Defendant called Plaintiff from 732-339-3488 on September 19, 2018 at 9:16

              a.m.

          i. Defendant called Plaintiff from 732-339-3488 on September 19, 2018 at 9:26

              a.m.



                                               9
 Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 10 of 28




          j. Defendant called Plaintiff from 732-339-3488 on September 19, 2018 at 9:26

              a.m.

          k. Defendant called Plaintiff from 732-339-3488 on September 19, 2018 at 4:36

              p.m.

36. Defendant called Plaintiff on Plaintiff’s cellular and/or residential landline telephone from

   732-374-3256.

37. 732-374-3256 is one of Defendant’s telephone numbers.

          a. Defendant called Plaintiff from 732-374-3256 on September 7, 2018 at 9:28 a.m.

          b. Defendant called Plaintiff from 732-374-3256 on September 7, 2018 at 1:04 p.m.

          c. Defendant called Plaintiff from 732-374-3256 on September 21, 2018 at 2:16

              p.m.

          d. Defendant called Plaintiff from 732-374-3256 on September 21, 2018 at 2:16

              p.m.

          e. Defendant called Plaintiff from 732-374-3256 on September 21, 2018 at 9:28

              a.m.

          f. Defendant called Plaintiff from 732-374-3256 on September 21, 2018 at 9:29

              a.m.

38. Defendant called Plaintiff on Plaintiff’s cellular and/or residential landline telephone from

   732-898-3609.

39. 732-898-3609 is one of Defendant’s telephone numbers.

          a. Defendant called Plaintiff from 732-898-3609 on September 10, 2018 at 3:59

              p.m.

          b. Defendant called Plaintiff from 732-898-3609 on September 10, 2018 at 9:13



                                               10
 Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 11 of 28




              a.m.

          c. Defendant called Plaintiff from 732-898-3609 on September 10, 2018 at 12:22

              p.m.

          d. Defendant called Plaintiff from 732-898-3609 on September 24, 2018 at 4:35

              p.m.

          e. Defendant called Plaintiff from 732-898-3609 on September 24, 2018 at 4:35

              p.m.

          f. Defendant called Plaintiff from 732-898-3609 on September 24, 2018 at 9:24

              a.m.

          g. Defendant called Plaintiff from 732-898-3609 on September 24, 2018 at 12:37

              p.m.

          h. Defendant called Plaintiff from 732-898-3609 on September 24, 2018 at 12:37

              p.m.

40. Defendant called Plaintiff on Plaintiff’s cellular and/or residential landline telephone from

   732-374-3353.

41. 732-374-3353 is one of Defendant’s telephone numbers.

          a. Defendant called Plaintiff from 732-374-3353 on September 11, 2018 at 12:41

              p.m.

          b. Defendant called Plaintiff from 732-374-3353 on September 11, 2018 at 4:27

              p.m.

          c. Defendant called Plaintiff from 732-374-3353 on September 11, 2018 at 9:39

              a.m.

          d. Defendant called Plaintiff from 732-374-3353 on September 25, 2018 at 4:03



                                               11
 Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 12 of 28




             p.m.

         e. Defendant called Plaintiff from 732-374-3353 on September 25, 2018 at 12:32

             p.m.

         f. Defendant called Plaintiff from 732-374-3353 on September 25, 2018 at 12:32

             p.m.

         g. Defendant called Plaintiff from 732-374-3353 on September 25, 2018 at 9:29

             a.m.

         h. Defendant called Plaintiff from 732-374-3353 on September 25, 2018 at 9:29

             a.m.

         i. Defendant called Plaintiff from 732-374-3353 on September 25, 2018 at 9:29

             a.m.

42. Defendant has admitted calling Plaintiff in its Fed. R. Civ. P. 26(a)(1)(A) initial

   disclosures by acknowledging that Defendant has “[d]ocuments concerning Plaintiff’s

   interactions with CHW via telephone and internet.”         (A true-and-correct copy of

   Defendant’s Fed. R. Civ. P. 26(a)(1)(A) Initial Disclosures are attached hereto as Exhibit

   A).

43. Defendant has admitted calling Plaintiff in its Fed. R. Civ. P. 26(a)(1)(A) initial

   disclosures by acknowledging that Defendant has “[d]ocuments concerning CHW’s means

   of calling of Plaintiff.” (Exhibit A).

44. On or about September 4, 2018, Plaintiff answered a call from Defendant at 732-379-5309.

45. During the above-referenced call:

         a. Plaintiff answered the call by saying hello;

         b. Plaintiff was not immediately connected with a live person on the other end;



                                            12
 Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 13 of 28




         c. After a few seconds of silence, Defendant’s representative came on the line and

               introduced himself as calling from Choice Home Warranty about the sale of a

               home-warranty product; and

         d. Plaintiff told Defendant’s representative that Plaintiff was shopping around and

               had to think about it before making a decision on purchasing a home warranty.

46. On September 12, 2018, at approximately 9:17 a.m., Plaintiff placed an inbound call to

   Defendant at 732-374-3396.

47. During the above-referenced call:

         a. Defendant’s representative, Frank, answered Plaintiff’s call and confirmed that

               Plaintiff had contacted Choice Home Warranty;

         b. Plaintiff requested that Defendant take his name and numbers off of Defendant’s

               list and stop calling Plaintiff; and

         c. Frank acknowledged Plaintiff’s request and informed Plaintiff that Defendant

               would not place any further calls to Defendant.

48. Despite Plaintiff’s request that Defendant stop calling Plaintiff, and Defendant’s

   representative, Frank’s assurances, Defendant continued to call Plaintiff’s telephones

   unabated.

49. Plaintiff answered a few more calls from Defendant thereafter.

50. With regard to the above-referenced calls:

         a. Plaintiff was sometimes greeted by several seconds of silence;

         b. Plaintiff was sometimes greeted by clicking sounds;

         c. Plaintiff was sometimes greeted by a prerecorded message instructing Plaintiff

               to hold for the next representative (or similar words to that effect); and



                                                 13
 Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 14 of 28




          d. Plaintiff was sometimes, eventually (after experiencing one or more of the

              foregoing greetings), connected to a live person that confirmed that the call had

              come from Choice Home Warranty.

51. A TCPA “[c]omplaint need not allege the exact dates and times of the calls in order to

   notify [defendant] of its purported violations of the TCPA.” Stewart v. T-Mobile USA,

   Inc., 124 F. Supp. 3d 729, 733 (D.S.C. 2015).

52. “[N]otice pleading standards do not require a plaintiff to allege details at the pleading stage

   about the time and context of every [call].” Kramer v. Autobytel, Inc., 759 F. Supp. 2d

   1165, 1172 (N.D. Cal. 2010).

53. None of the calls Defendant made to Plaintiff were for an emergency purpose.

54. All of the calls Defendants made to Plaintiff’s telephones resulted in Plaintiff incurring a

   charge for incoming calls.

55. During at least one conversation, Defendant learned that Plaintiff wanted Defendant to

   stop calling Plaintiff’s telephones.

56. Plaintiff has never given to Defendant prior express written consent to contact Plaintiff as

   described herein.

57. Even if Plaintiff provided Defendant with his telephone numbers, Defendant failed to

   provide Plaintiff with clear and conspicuous disclosure that Defendant would contact

   Plaintiff with an automatic telephone dialing system (“ATDS”) and/or pre-recorded or

   artificial voice.

58. Even if at one point Defendant had prior express written consent to call Plaintiff’s

   telephones using an ATDS and/or pre-recorded or artificial voice, Plaintiff revoked this

   consent as described above.



                                                14
 Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 15 of 28




59. Defendant continued to call Plaintiff’s telephones after Defendant knew Plaintiff wanted

   the calls to stop.

60. Within four (4) years of Plaintiff filing this Complaint, Defendant used an ATDS and/or

   pre-recorded or artificial voice to call Plaintiff’s telephones.

61. As detailed above, when Plaintiff answered Defendant’s calls, he was sometimes greeted

   with a message utilizing a pre-recorded or artificial voice.

62. The telephone dialer system Defendant used to call Plaintiff’s telephones has the capacity

   to store telephone numbers.

63. The telephone dialer system Defendant used to call Plaintiff’s telephones has the capacity

   to call stored telephone numbers automatically.

64. The telephone dialer system Defendant used to call Plaintiff’s telephones has the capacity

   to call stored telephone numbers without human intervention.

65. The telephone dialer system Defendant used to call Plaintiff’s telephones has the capacity

   to call telephone numbers in sequential order.

66. The telephone dialer system Defendant used to call Plaintiff’s telephones has the capacity

   to call telephone numbers randomly.

67. Defendant placed the above-detailed calls to Plaintiff using a telephone dialing system

   manufactured by Avaya, Inc.

68. Telephone dialing systems manufactured by Avaya, Inc. have the capacity to make

   predictive calls.

69. Defendant’s telephone dialer system has the capacity to make predictive calls.

70. Even if Defendant’s telephone dialer system does not use a random or sequential number

   generator, its telephone dialer system is still an ATDS as defined by the TCPA. Heard v.



                                               15
 Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 16 of 28




    Nationstar Mortg. LLC, No. 2:16-CV-00694-MHH, 2018 WL 4028116, at *6 (N.D. Ala.

    Aug. 23, 2018) (TCPA case involving phone system manufactured by Avaya, Inc.).

71. The telephone dialer system Defendant used to call Plaintiff’s telephones selects telephone

    numbers to be called according to a protocol or strategy entered by Defendant.

72. The telephone dialer system Defendant used to call Plaintiff’s telephones simultaneously

    calls multiple recipients.

73. The dead air that the Plaintiff sometimes experienced, as described above, on the calls that

    he received is indicative of the use of an ATDS. This “dead air” is commonplace with

    autodialing and/or predictive dialing equipment. It indicates and evidences that the

    algorithm(s) being used by Defendant’s autodialing equipment to predict when the live

    human agents are available for the next call has not been perfected and/or has not been

    recently refreshed or updated. Thus, resulting in the autodialer placing a call several

    seconds prior to the human agent’s ability to end the current call he or she is on and be

    ready to accept the new connected call that the autodialer placed, without human

    intervention, to Plaintiff. The dead air is essentially the autodialer holding the calls it

    placed to Plaintiff until the next available human agent is ready to accept them. Should the

    calls at issue been manually dialed by a live human being, there would be no such dead air

    as the person dialing Plaintiff’s telephones would have been on the other end of the call the

    entire time and Plaintiff would have been immediately greeted by said person.

74. In placing the calls that form the basis of this Complaint, Defendant, or its affiliated entities,

    utilized an ATDS in violation of the TCPA. Specifically, the hardware and software used

    by Defendant has the capacity to generate and store random numbers, and/or receive and

    store lists of telephone numbers, and to dial such numbers, en masse, in an automated



                                                 16
      Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 17 of 28




         fashion without human intervention. Defendant’s automated dialing equipment also is, or

         includes features substantially similar to, a predictive dialer, meaning that it is capable of

         making numerous phone calls simultaneously and automatically connecting answered calls

         to then available callers and disconnecting the rest (all without human intervention). 1

    75. Several courts have recognized that a plaintiff plausibly alleges a call originated from an

         ATDS when it has characteristics of an automated call. See e.g., Asher v. Quicken Loans,

         Inc., No. 2:17-cv-1203, 2019 WL 131854, at *3 (D. Utah Jan. 8, 2019) (finding calls “bore

         indicia of an automated dialer” when the plaintiff alleged that he experienced “a delay

         before [he] is able to speak to anyone”); Sessions v. Barclays Bank Del., 317 F. Supp. 3d

         1208, 1213 (N.D. Ga. 2018) (finding a plaintiff plausibly alleged a call originated from an

         ATDS when she stated she experienced five or more seconds of “dead air” before a person

         would respond on the phone); Vance v. Bureau of Collection Recovery LLC, No. 10-cv-

         06324, 2011 WL 881550, at *3 (N.D. Ill Mar. 11, 2011) (denying a motion to dismiss when

         the plaintiff alleged “there was a prerecorded voice that answered and told her to hold for

         assistance” after she answered the phone). 2

    76. “[C]ourts have noted the difficulty a plaintiff faces in knowing the type of calling system

         used without the benefit of discovery and found that courts can rely on details about the

         call to infer the use of an ATDS.” Stewart v. T-Mobile USA, Inc., 124 F. Supp. 3d 729,


1
   It is incontrovertible that Defendant uses an ATDS as it includes a TCPA disclaimer right on its website.
https://www.choicehomewarranty.com/get-a-quote/start.php (“By entering my information and submitting for a free
quote, I am providing express consent to be contacted via email, phone and text, including my wireless phone number,
regarding product and servicing information using automated technology, even if it is registered on a federal, state, or
corporate do not call list. I am not required to provide this consent in order to obtain goods or services from Choice
Home Warranty. If my area is not covered, I may be referred to alternate trusted provider”) (last accessed April 17,
2019).
2
  Cases collected in Rallo v. Palmer Admin. Servs., Inc., No. 18-CV-01510-RM-MEH, 2019 WL 1468411, at *3 (D.
Colo. Apr. 3, 2019).



                                                            17
 Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 18 of 28




   734 (D.S.C. 2015) (internal quotations and citations omitted).

77. “[A] TCPA plaintiff could describe the robotic sound of the voice on the other line, the

   lack of human response when he attempted to have a conversation with the ‘person’ calling

   him, the generic content of the message he received, or anything else about the

   circumstances of a call or message contributing to his belief it was prerecorded or delivered

   via an ATDS. Sojka v. DirectBuy, Inc., 35 F. Supp. 3d 996, 1002 (N.D. Ill. 2014) (quoting

   Johansen v. Vivant, Inc., No. 12 C 7159, 2012 WL 6590551, at *3 (N.D. Ill. Dec. 18, 2012).

78. “The issue is whether the allegations of the complaint, taken as a whole and including the

   nature of the communication, give rise to a plausible belief that the message was sent using

   an ATDS.” Robbins v. Coca-Cola-Co., No. 13-CV-132-IEG NLS, 2013 WL 2252646, at

   *3 (S.D. Cal. May 22, 2013) (internal citation omitted).

79. “While additional factual details about the machines might be helpful, further facts are not

   required to move beyond the pleading stage. It is possible that further litigation will

   determine that no ATDS was used, but the complaint has pleaded enough facts “to raise a

   right to relief above the speculative level.” In re Jiffy Lube Int’l, Inc., Text Spam Litig.,

   847 F. Supp. 2d 1253, 1260 (S.D. Cal. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

   544, 555 (2007).

80. As a result of Defendant’s alleged violations of law by placing these automated calls to

   Plaintiff’s telephones without prior express written consent, Defendant caused Plaintiff

   harm and/or injury such that Article III standing is satisfied in at least the following, if not

   more, ways:

          a. Invading Plaintiff’s privacy;
          b. Electronically intruding upon Plaintiff’s seclusion;
          c. Intrusion into Plaintiff’s use and enjoyment of his telephones;



                                               18
    Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 19 of 28




             d. Impermissibly occupying minutes, data, availability to answer another call, and
                various other intangible rights that Plaintiff has as to complete ownership and use
                of his cellular and landline telephones; and
             e. Causing Plaintiff to expend needless time in receiving, answering, and
                attempting to dispose of Defendant’s unwanted calls.

  DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   81. Defendant’s conduct violated the TCPA by:

          a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

              automatic telephone dialing system and/or pre-recorded or artificial voice in

              violation of 47 U.S.C. § 227 (b)(1)(A)(iii); and

          b. Placing non-emergency telephone calls to Plaintiff’s residential telephone line

              using an artificial or prerecorded voice to deliver a message without the prior

              express written consent of the called party in violation of 47 U.S.C. § 227

              (b)(1)(B).

      WHEREFORE, Plaintiff, STEVEN DEAN, respectfully requests judgment be entered

against Defendant, CHW GROUP, INC. d/b/a CHOICE HOME WARRANTY for the following:

   82. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

      to and requests $500 in statutory damages, for each and every violation, pursuant to 47

      U.S.C. § 227(b)(3)(B).

   83. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

      Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500, for

      each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

      § 227(b)(3)(C).

   84. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.




                                                  19
   Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 20 of 28




  85. Any other relief that this Honorable Court deems appropriate.

                                   Respectfully submitted,



      AGRUSS LAW FIRM, LLC                             MOLNER LAW GROUP, LLC


By: /s/ James J. Parr                          By: /s/ Mark D. Molner
       James J. Parr, ARDC No. 6317921                Mark D. Molner, SBN 24493
       4809 N. Ravenswood Avenue,                     300 E. 39th Street, Suite 1G
       Suite 419                                      Kansas City, MO 64111
       Chicago, IL 60640                              816-281-8549 – office
       312-224-4695 – office                          816-817-1473 – facsimile
       312-253-4451 – facsimile                       mark@molnerlaw.com
       james@agrusslawfirm.com                        Attorney for Plaintiff
       Attorney for Plaintiff
       Admitted Pro Hac Vice




                                              20
Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 21 of 28




                  EXHIBIT A




                                21
     Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 22 of 28




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS
                                  WICHITA DIVISION


                                                       )
 STEVEN DEAN,                                          )
                                                       )
                         Plaintiff,                    )
                                                       )
                v.                                     )        Case No.: 6:18-cv-1270
                                                       )
 CHW GROUP, INC., d/b/a CHOICE                         )
 HOME WARRANTY,,                                       )
                                                       )
                         Defendant.                    )
                                                       )


          DEFENDANT’S FED. R. CIV. P. 26(a)(1)(A) INITIAL DISCLOSURES

       Pursuant to Fed. R. Civ. P. 26(a)(1)(A), Defendant CHW Group, Inc. d/b/a Choice Home

Warranty (“CHW” or “Defendant”), by and through its undersigned counsel, hereby propounds

the following initial disclosures (“Disclosures”):

                                  RESERVATION OF RIGHTS

       CHW has not yet completed its investigation and analysis of the facts relating to the above-

captioned litigation.   As such, CHW’s ongoing discovery, analysis and investigation may

disclosure the existence of additional facts, add meaning to known facts, support entirely new legal

or factual contentions, and may lead to additions or modifications to these Disclosures.       CHW

therefore reserves the right: (i) to amend, revise, correct, add to, supplement, modify or clarify the

Disclosures set forth below or the information divulged therein or thereby; and (ii) to make use of

or introduce in any hearing or at trial information, data, documents, or testimony not known to

exist at the time of these Disclosures, including but not limited to information obtained in the court

of discovery as may be required under the Federal Rules of Civil procedures.

       With respect to witnesses or individuals who likely may have discoverable information that
      Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 23 of 28




are identified in these Disclosures, CHW reserves its right to: (i) supplement, revise, correct, or

amend its list of witnesses as discovery proceeds in this matter; (ii) call as witnesses at any hearing

or trial of this action any person or representative of any entity who is or has been identified by

any other party to this action as a person having knowledge of the facts and circumstances relating

to this action; (iii) designate and call as witnesses any experts who are hereinafter designated and

have formed opinions with regard to the facts and matters at issue in this litigation; and (iv)

designate and call as witnesses such persons or representatives of entities during the course of

discovery, at any hearing, or before trial as having knowledge of relevant facts, and to call rebuttal

and impeachment witnesses as may be necessary.

                                          DISCLOSURES

I.      List of Persons with Knowledge

        Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(i), CHW hereby discloses “the name and, if known,

the address and telephone number of each individual likely to have discoverable information—

along with the subjects of that information—that [CHW] may use to support its claims or defenses”

in this matter:

     1. Plaintiff Steven Dean (“Plaintiff”)

        Plaintiff, and possibly Plaintiff’s spouse or domestic partner or other family members or

members of Plaintiff’s household, is/are likely to have knowledge regarding the facts and

circumstances of this litigation on all subjects relating to Plaintiff’s allegations as to CHW, as well

as CHW’s defenses thereto. This may include, but not necessarily be limited to, information

regarding Plaintiff’s and others’ interactions with CHW, Plaintiff’s allegations against CHW, and

Plaintiff’s provision of his cell phone number and/or consent to be contacted to CHW and other

third parties. Plaintiff may be contacted through counsel of record in this matter.



                                                  2
          Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 24 of 28




      2. Brian Tretter

           Mr. Tretter is a CHW employee familiar with CHW’s business, policies, and procedures

and is knowledgeable regarding the facts and circumstances relating to Plaintiff’s allegations

against CHW as well as CHW’s defenses thereto. The testimony that Mr. Tretter may provide

may include, but not necessarily be limited to, information regarding CHW’s business practices,

corporate compliance issues, and CHW’s interactions with Plaintiff, if any. Mr. Tretter can be

contacted through Defendant’s counsel of record in this matter.

           In addition, individuals likely to have discoverable information that Defendant may use to

support its defenses include but will not be limited to the following:

          Other current and former employees of Defendant, whose identities are not currently
           known at this time, who may possibly have knowledge of facts relating to allegations in
           Plaintiff’s Complaint and to the extent that they have information relevant to claims or
           defenses in this action, which will be determined as discovery continues;

          All witnesses identified by Plaintiff in this matter at Plaintiff’s deposition, on Plaintiff’s
           witness list, in Plaintiff’s responses to any interrogatories and requests for production of
           documents, and in Plaintiff’s initial disclosures under Fed. R. Civ. P. 26(a);

          All witnesses identified in any other deposition taken in this matter;

          Plaintiff’s home phone, cellular phone and internet service provider(s), and anyone else
           who may have or has access to Plaintiff’s phones or computers;

          All witnesses necessary for foundation purposes in the entry of exhibits;

          All experts needed to respond to experts named by Plaintiff; and

          Any necessary rebuttal witnesses.

By disclosing the foregoing individuals, CHW does not waive any objections as to their testimony

and reserves the right not to rely on their testimony or call them at trial.

II.        List of Documents

           Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(ii), CHW hereby provides “a description by

category and location […] of all documents, electronically stored information, and tangible things

                                                     3
        Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 25 of 28




that [CHW] has in its possession, custody, or control and may use to support its claims or defenses”

in this matter:

       1. Documents concerning Plaintiff’s interactions with CHW via telephone and internet;

       2. Documents concerning CHW’s means of calling of Plaintiff;

       3. Copies of CHW’s relevant policies and procedures;

       4. Any other relevant documentation related to Plaintiff’s communications and interactions
          with Defendant;

       5. Plaintiff’s home and cellular phones, laptop and PC’s, and other computing devices;

       6. Documents marked as exhibits during depositions taken in this matter;

       7. Documents produced in discovery by any party to this action or by any third parties;

       8. Any documents identified by Plaintiff;

       9. Any documents needed for rebuttal and impeachment; and

       10. Any documents and other tangible materials identified by either party as potential trial
           exhibits.

CHW reserves its rights to supplement this list of documents as discovery proceeds in this matter..

Because the foregoing documents contain sensitive business, proprietary, and/or personally

identifying information, CHW will produce them only after entry of an appropriate protective

order. CHW does not waive any applicable privilege with respect to the foregoing documents, nor

does CHW concede the relevancy, authenticity or admissibility of any documents at this time or

that such documents are in CHW’s possession, custody or control.

III.      Computation of Damages

          Pursuant to Fed. R. Civ. P. 26(a)(1)(A)(iii), CHW hereby discloses “a computation of each

category of damages claimed” by CHW.

          CHW does not presently claim any damages except attorneys’ fees and costs if appropriate

and permitted by applicable rule or law. CHW reserves the right to supplement this response


                                                   4
      Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 26 of 28




should it claim damages at a later date.

IV.    Insurance Agreement

       Fed. R. Civ. P. 26(a)(1)(A)(iv) requires CHW to provide “for inspection and copying as

under Rule 34, any insurance agreement under which an insurance business may be liable to satisfy

all or part of a possible judgment in the action or to indemnify or reimburse for payments made to

satisfy the judgment.”

       At this time, CHW is unaware of the existence of any such insurance agreement.

Investigation continues.



Dated: March 21, 2019                        Respectfully submitted,

                                             By:      /s/ Anne L. Hershewe
                                                   Anne L. Hershewe (SBN 26321)
                                                   OGLETREE, DEAKINS, NASH, SMOAK AND
                                                   STEWART, P.C.
                                                   4520 Main Street, Suite 400
                                                   Kansas City, MO 64111
                                                   Telephone: 816-410-2243
                                                   Facsimile: 816-471-1303
                                                   anne.hershewe@ogletree.com

                                                   A. Paul Heeringa (Pro Hac Vice to be Requested)
                                                   MANATT, PHELPS & PHILLIPS, LLP
                                                   151 North Franklin Street, Suite 2600
                                                   Chicago, IL 60606
                                                   Telephone: 312-529-6308
                                                   Facsimile: 312-529 6315
                                                   pheeringa@manatt.com




                                                5
     Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 27 of 28




                               CERTIFICATE OF SERVICE

       I certify that on this 21st day of March, 2019, a true and correct copy of the foregoing

document was served via email, pursuant to the agreement of the parties, to counsel of record for

Plaintiff:

Mark D. Molner
MOLNER LAW GROUP, LLC
300 East 39th Street, Suite 2R
Kansas City, MO 64111
816-281-8549
Fax: 816-817-1473
Email: markdmolner@gmail.com

Michael S. Agruss (pro hac vice)
AGRUSS LAW FIRM, LLC
4809 N. Ravenswood Avenue, Suite 419
Chicago, IL 60640
312-224-4695
Fax: 312-253-4451
Email: michael@agrusslawfirm.com

James Parr (pro hac vice)
AGRUSS LAW FIRM, LLC
4809 N. Ravenswood Avenue, Suite 419
Chicago, IL 60640
312-224-4695
Fax: 312-253-4451
Email: james@agrusslawfirm.com


                                     By:   /s/ Anne L. Hershewe

                                                                                        37865943.1




                                               6
     Case 6:18-cv-01270-JWB-KGG Document 31 Filed 04/18/19 Page 28 of 28




                                 CERTIFICATE OF SERVICE

       I certify that on April 18, 2019, a true and correct copy of the foregoing document

(Plaintiff’s First Amended Complaint) was electronically filed with the Court’s CM/ECF system

to be sent via the electronic notification system to all counsel of record.


                                               MOLNER LAW GROUP, LLC

                                       By: /s/ Mark D. Molner
                                              Mark D. Molner, SBN 24493
                                              300 E. 39th Street, Suite 1G
                                              Kansas City, MO 64111
                                              816-281-8549 – office
                                              816-817-1473 – facsimile
                                              mark@molnerlaw.com
                                              Attorney for Plaintiff
